Opinion filed August 31,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00168-CR
                                                    __________
 
                                 SHAWN
RAY BLOUNT, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 161st District Court
                                                             Ector
County, Texas
                                                   Trial
Court Cause No. B-36,942
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Shawn
Ray Blount has filed in this court a motion to withdraw his notice of appeal
and dismiss his appeal.  Pursuant to Tex.
R. App. P. 42.2, the motion is signed by both appellant and his counsel.
The
motion is granted.  Appellant’s notice of appeal is withdrawn, and the appeal
is dismissed.
 
August 31, 2011                                                                                 PER
CURIAM                       
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.